Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Russell on 06/04/2021.

The application has been amended as follows: 

Claims 1-9 and 16-20 are cancelled without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The response filed 06/01/2021 places the limitations of claim 13 into claim 10, rendering claim 10 and its dependents allowable.
The subject matter of previous claim 13 required the selection of the waste heat exchanger based upon it having a temperature which exceeds a first temperature, where that temperature is based on a temperature of the vehicle cabin or a temperature of the outside heat exchanger.
Kaneko and Enomoto are the closest prior art of record and while temperature control based on temperatures of heat exchangers is known in the art, without more direction from Kaneko and Enomoto as to how to select which waste heat exchanger is utilized based on the temperatures claimed, one of ordinary skill in the art would not have arrived at the claimed invention because while temperature control is known, temperature control of such specificity would not occur to one of ordinary skill because it is not common knowledge within the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S. SANKS/
Examiner
Art Unit 3763




/MARC E NORMAN/Primary Examiner, Art Unit 3763